DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-6, 12-18, 25-30, 36-42 and 51 have been examined in this application. Claims 1, 4, 25 and 28 are amended. Claims 19-24, 43-48, 50 and 52 are withdrawn. Claims 7-11, 31-35 and 49 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 7/9/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 7/9/2021, with respect to the “Status of the Claims” section on page 1, the Applicant states that in the telephonic interview on July 6, 2021, the examiner indicated that the feature of “wherein the preset time is related to a braking time of the target vehicle; and the performing the illegal vehicle warning comprises: transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle; or transmitting illegal vehicle warning information to the target vehicle” may have distinguished over the prior art. However, the examiner stated that the amended claim language did not appear to overcome the prior art. The examiner stated that if the claim language was amended to claim only the option of “performing the illegal vehicle warning comprises: … transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle” then it would appear to overcome the prior art. The second option of “transmitting illegal vehicle warning information to the target vehicle”, is taught by Ho et al. For example, paragraphs [0017, 0021, 0028-0029, 0033] of Ho et al. describes that the event information or warning information regarding the vehicle running a red light (illegal vehicle) may be transmitted to an OBD of the target vehicle. Please see 103 section below for additional details. 
With respect to the “35 USC 112(b)” section on pages 1-3, the Applicant argues that the amended claim language overcomes the 112(b) rejections. This argument is persuasive. Therefore, the 112(b) rejections have been withdrawn.
With respect to the “Claim Rejections under 103” section on pages 3-8, the Applicant argues that the amended claim language overcomes the 103 rejection. In particular the Applicant argues on the 
Furthermore, the Applicant argues on the bottom of page 5 that the prior art does not disclose first to calculate a meeting point time and then to determine whether a collision may occur. The Applicant argues that in contrast, the present application first determines that the target vehicle may collide with the illegal vehicle and then to calculate a collision time. However, this timing element is not in the claim language. Instead under the broadest reasonable interpretation of the claim language, the claim could simply be read as conditional language that if collisions are determined, a collision time is calculated. In Ho et al. each time a collision is determined, a collision time is calculated as detailed in Fig. 4 and paragraphs [0028-0029]. Therefore, the prior art reads on this claim language. 
The Applicant further argues on the bottom of page 6 that Ohmori discloses that avoidance braking only happens when the TTC is equal to or smaller than the avoidance braking threshold. Whereas in contrast the “present time before the collision time” in the claim language is larger than the braking time. These specifics of the relationship with the preset time and the braking time are not included in the claim language. However, for the sake of clarity, Ohmori discloses that the preset time for the warning is larger than the braking time as detailed in paragraphs [0043-0045] and Fig. 3 Steps S12, S14 and S16. Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times) which are larger than the braking threshold time. Please see 103 section below for additional details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12-18, 25-30, 36-42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2018/0089997 A1) in view of Shankwitz et al. (US 2009/0115638 A1) in further view of in further view of Ohmori et al. (US 2017/0358209 A1).

As per Claim 1, Ho et al. discloses a method for an illegal vehicle warning, which is executed by a traffic control unit, the method comprises: 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
receiving vehicle information of a target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection); 

	While Ho et al. discloses receiving transmitted information vehicle information of a target vehicle, Ho et al. does not disclose that the information is transmitted by the target vehicle. 

	However, Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively warn vehicles of dangerous actions and increase safety as details in Shankwitz et al. [0005, 0007-0010, 0058].
 	
	Furthermore, Ho et al. discloses: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, so as to cause the target vehicle to avoid a collision with the illegal vehicle ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)), 

Ho et al. does not disclose: performing the illegal vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle; 

However, Ohmori et al. teaches: the warning is provided at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times) which are larger than a braking threshold time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

Furthermore, Ho et al. discloses: 
the performing the illegal vehicle warning comprises: 
transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle; or transmitting illegal vehicle warning information to the target vehicle ([0017, 0021, 0028-0029, 0033] Warning information regarding vehicle running red light (illegal vehicle) may be transmitted to the target vehicle).

As per Claim 2, Ho et al. discloses the method according to claim 1, wherein the method further comprises: 
receiving image information of at least one vehicle in the preset area transmitted by at least one road side unit in the preset area ([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106b]; 
the detecting the illegal vehicle in the preset area comprises: 
detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area ([0025, 0033] Detect vehicle running red light based on image information).

 Claim 3, Ho et al. discloses the method according to claim 2, wherein the detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 
detecting a vehicle running in a converse direction in the preset area according to the image information of the at least one vehicle in the preset area.

As per Claim 4, Ho et al. discloses the method according to claim 1, further comprising: 
receiving, before the detecting an illegal vehicle in a preset area, vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
	wherein the detecting the illegal vehicle in the preset area comprises: 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

However, Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
	The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1. 

 Claim 5, Ho et al. discloses the method according to claim 4, wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

As per Claim 6, Ho et al. discloses the method according to claim 4, 

Ho et al. does not disclose: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
wherein the detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and the traffic rules of the preset area comprises: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 12, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 13, Ho et al. discloses the method according to claim 12, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicles to warn is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 1.

As per Claim 14, Ho et al. discloses the method according to claim 4, wherein the vehicle information of the at least one vehicle comprises at least one of the following: 
a speed of the at least one vehicle and position information of the at least one vehicle ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 15, Ho et al. discloses the method according to claim 14, information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1.

As per Claim 16, Ho et al. discloses the method according to claim 1, wherein the vehicle information of the illegal vehicle comprises at least one of the following: 
illegal behavior information of the illegal vehicle, and position information of the Page 4 of 14PATENTDocket No. LPTF2466US App. No. 16/136,209 illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 17, Ho et al. discloses the method according to claim 16, wherein the information further comprises at least one of the following: 
a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle, wherein the identification ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 1. 

As per Claim 18, Ho et al. discloses the method according to claim 1, wherein the preset area is an intersection or a curve ([0033] Intersection).

As per Claim 25, Ho et al. discloses an apparatus for an illegal vehicle warning, which is integrated into a traffic control unit, the apparatus comprising: a memory and a processor; 
wherein the memory is configured to store program codes ([0019-0020]; Fig. 2 Storage circuit 206); 
the processor is configured to call the program codes, and the processor is configured to perform the following steps when the program codes are executed ([0019-0020]; Fig. 2 Processor circuit 202): 
detecting an illegal vehicle in a preset area ([0025, 0033]; Fig. 2, Detect vehicle runs red light (illegal vehicle) at an intersection (preset area)); and 
receiving vehicle information of a target vehicle entering the preset area ([0028] Receive vehicle information of all vehicles in range of an intersection); 

	While Ho et al. discloses receiving transmitted information vehicle information of a target vehicle, Ho et al. does not disclose that the information is transmitted by the target vehicle. 

	However, Shankwitz teaches: vehicle information is transmitted by the target vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9 Vehicles transmit information to be read by infrastructure unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations as detailed in Shankwitz et al., with the motivation being to allow inexpensive, precise positioning determination in order to effectively warn vehicles of dangerous actions and increase safety as details in Shankwitz et al. [0005, 0007-0010, 0058].
 	
	Furthermore, Ho et al. discloses: 
if it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the target vehicle and vehicle information of the detected illegal vehicle in the preset area, calculating a collision time of the target vehicle with the illegal vehicle, so as to cause the target vehicle to avoid a collision with the illegal vehicle ([0028-0029, 0033]; Fig. 3-4 Warning is provided when it is determined that the meeting point time is within predetermined threshold based on vehicle information of all vehicles, including driving paths, and where one vehicle is in the intersection (based on vehicle information of target vehicle and illegal vehicle)), 

Ho et al. does not disclose: performing the illegal vehicle warning on the target vehicle at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle; 

However, Ohmori et al. teaches: the warning is provided at a preset time before the collision time, wherein the preset time is related to a braking time of the target vehicle ([0043-0045]; Fig. 3 Steps S12, S14 and S16 Notification and alarm (warnings) are provided when time to collision is equal to or smaller than a notification threshold time or alarm threshold time (preset times) which are larger than a braking threshold time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include the above limitations, as detailed in Ohmori et al., with the motivation being to keep the driver informed and reliably avoid collisions as detailed in Ohmori et al. [0006, 0038].

Furthermore, Ho et al. discloses: 
the performing the illegal vehicle warning comprises: 
transmitting the vehicle information of the detected illegal vehicle in the preset area to the target vehicle; or transmitting illegal vehicle warning information to the target vehicle ([0017, 0021, 0028-0029, 0033] Warning information regarding vehicle running red light (illegal vehicle) may be transmitted to the target vehicle).

As per Claim 26, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the processor is further configured to perform the following steps: 
([0023, 0025]; Fig. 2, Receive image information from the sensor unit 106 (roadside unit) including camera 106); 
detecting the illegal vehicle in the preset area according to the image information of the at least one vehicle in the preset area ([0025, 0033] Detect vehicle running red light based on image information).

As per Claim 27, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 26, wherein the processor is further configured to perform the following steps: 
	detecting a vehicle running a red light in the preset area according to the image information of the at least one vehicle in the preset area ([0033] Detect vehicle running red light); or 
	detecting a vehicle running in a converse direction in the preset area according to the image information of the at least one vehicle in the preset area.

As per Claim 28, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the processor is further 6Application No. 16/136,209Reply to Office action configured to perform the following steps: US App. No. 16/136,209
 receiving, before the detecting an illegal vehicle in a preset area, vehicle information of at least one vehicle in the preset area ([0025, 0033] Receive image information of vehicle in intersection); 
detecting the illegal vehicle in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic rules of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

Ho et al. does not disclose: the vehicle information is transmitted by the at least one vehicle

Shankwitz et al. teaches: the vehicle information is transmitted by the at least one vehicle ([0058, 0062, 0065, 0085, 0091]; Fig. 7, Fig. 9, Vehicle information such as position, direction etc. is sent to infrastructure unit in order to provide warnings). 
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 29, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: detecting a vehicle running a red light in the preset area according to the vehicle information of the at least one vehicle in the preset area and traffic control phase information Page 2 of 14PATENT Docket No. LPTF2466US App. No. 16/136,209of the preset area ([0033] Detect vehicle running red light based on image information and traffic signal information).

As per Claim 30, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the processor is further configured to perform the following step: 

Ho et al. does not disclose: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area.

However, Shankwitz teaches: 
detecting a vehicle running in a converse direction in the preset area according to the vehicle information of the at least one vehicle in the preset area and an allowed driving direction of the preset area ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle direction information is used to determine vehicle is going the wrong way).
Ho et al. and Shankwitz is provided in rejection to claim 25. 

As per Claim 36, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the target vehicle comprises at least one of the following: a speed of the target vehicle and position information of the target vehicle ([0025, 0028] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 37, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the information further comprises at least one of the following: 
identification information of the target vehicle, an accelerated speed of the target vehicle, a driving direction of the target vehicle and driving intention information of the target vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicles to warn is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

However, Shankwitz et al. teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz et al. is provided in rejection to claim 25.

As per Claim 38, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 28, wherein the vehicle information of the at least one vehicle comprises at least one of the following: a ([0025, 0028, 0033] Vehicle information includes speed and location of all vehicles in range of intersection).

As per Claim 39, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 38, Page 8 of 14PATENT Docket No. LPTF2466 US App. No. 16/136,209 wherein the information further comprises at least one of the following: identification information of the at least one vehicle, an accelerated speed of the at least one vehicle, a driving direction of the at least one vehicle and driving intention information of the at least one vehicle, wherein the identification information of the target vehicle comprises a license plate number ([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the at least one vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on vehicle information ([0058, 0062, 0065, 0085]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25.

As per Claim 40, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the vehicle information of the illegal vehicle comprises at least one of the following: illegal behavior information of the illegal vehicle and position information of the illegal vehicle ([0033] Vehicle is determined to run red light based on position information).

As per Claim 41, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 40, wherein the , wherein the information further comprises at least one of the following: 
([0033] Direction of vehicle running red light and acceleration is determined).

While Ho et al. discloses determining a driving direction of the target vehicle, Ho et al. does not explicitly disclose that this is based on the target vehicle information.

	However, Shankwitz teaches: determining a driving direction based on target vehicle information ([0058, 0062, 0065, 0091]; Fig. 7, Fig. 9 Vehicle transmits driving direction information).
	The motivation to combine Ho et al. and Shankwitz is provided in rejection to claim 25. 

As per Claim 42, Ho et al. discloses the apparatus for illegal vehicle warning according to claim 25, wherein the preset area is an intersection or a curve ([0033] Intersection).

As per Claim 51, Ho et al. discloses a non-transitory computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 ([0019-0020]; Fig. 2 Roadside unit 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619